toi(ft&~oil(nlo3tvy,QGpu>~3j

 Lexter      Kossie#700661
William McConnell Unit
3001 South Emily Drive
fBeeville,      Texas 78102


April 26,       2015

                                                                      COURT OFCRIMINAL APPEALS
Texas Court of Criminal Appeals                                               APR 2g 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01           thru   10,978-16
       Tr.Ct.NOs.          679887-A       thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


         Recently I have been cited for abuse of the writ. In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the    writs mentioned        above with a    list of
 all of the claims presented in each of those application. With
 out   a    list of    all    of    the claims      I   cannot    show that    the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                                  Sincerely,




  ccrFile                                                         Lextar- Kennon Kossie